437 F.2d 1358
UNITED STATES of America, Plaintiff-Appellee,v.Charles DeWitt MARTS, Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Francis Elaine NICKEL, Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert SCALES, Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Joseph KIRKSEY, Appellant.
Nos. 26312-26315.
United States Court of Appeals, Ninth Circuit.
March 5, 1971.

A. Kendall Wood, of Hinchy, Katz, Witte, Wood & Anderson, San Diego, Cal., for appellant Marts.
Grant Conard, of Rowe, McEwen & Conard, San Diego, Cal., for appellant Nickel.
Dion Morrow (argued), of Hall & Morrow, Los Angeles, Cal., for appellant Scales and Kirksey.
Philip Johnson, Asst. U.S. Atty., (argued), Harry D. Steward, U.S. Atty., Robert H. Filsinger Chief, Crim.  Div., San Diego, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and FREY, District Judge.
PER CURIAM:


1
The judgments of conviction are affirmed.


2
One point on appeal is that certain products of an unreasonable search were exhibited to the jury and alluded to in the oral testimony of witnesses.  Chimel v. United States, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685, was handed down midway in the trial, so as a caution the government abandoned its intent to offer the objects.  But under our subsequent Williams v. United States, 9 Cir., 418 F.2d 159, the real evidence could have been received.  So, we find no error.


3
Other points raised, we find without merit.